PER CURIAM
Employer seeks review of an order of the Workers’ Compensation Board awarding claimant additional temporary total disability. The Board reopened the claim, on which aggravation rights had expired, on its own motion, without expressly finding that there had been a worsening of the compensated condition. The Board, on its own motion, is not authorized to award such benefits without that finding.
On de novo review, we find that claimant has shown that he has suffered a worsening of his compensable condition and that the Board correctly reopened the claim, thereby authorizing the award of temporary total disability. See Gwynn v. SAIF, 84 Or App 67, 733 P2d 895 (1987).
Affirmed.